.MacIntyre, JV
The allegations of counts 1, 2, and 3 are in effect the sanje as count 4, except in count 1 the plaintiff alleged that her son voluntarily went to sleep, in count 2 she alleged that he was taken sickr and in count 3 that he involuntarily lost consciousness. “A proximate cause in the law of' negligence is such a cause as-operated to produce particular consequences without the intervention of any independent unforeseen cause without which the injuries would not have occurred.” 21 Am. & Eng. Enc. Law (2d ed.) 485. The Supreme Court of the United States in Milwaukee &c. R. Co. v. Kellogg, 94 U. S. 469 (24 L. ed. 256), said: “It is admitted that the rule is difficult of application. But it is generally held that, in order to warrant a finding that negligence, or an act not amounting to wanton wrong, is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances. . . We do not say that even the natural and probable consequences of a wrongful act of omission are in ¡-all cases to be chargeable to the misfeasance or nonfeasance: They m i not when there is a sufficient and independent cause operating between the wrong and the injury. In such a case t^e resort of the sufferer must be to the originator of the intermediate cause. But when there is no intermediate efficient cause, the original wrong must be considered as reaching to the effect, and proximate to it. The inquiry must, therefore, always be whether there was any interme*150díate cause disconnected from the primary fault, and self-operating, which produced the injury.” Stoll v. Laubengayer, 174 Mich. 701, 705 (140 N. W. 532). Whether the plaintiff, who voluntarily started and was driving his automobile, voluntarily went to sleep thereafter, or involuntarily lost consciousness while thereafter driving said automobile, is, under the allegations of counts 1, 2, and 3 of this petition, a matter of no consequence, because the injury to the driver of the automobile resulted from the loss of entire control and direction of his car, and this loss of control, whether wilful or unconscious, was the immediate, efficient, direct cause of the injury. The law does not require a landowner to furnish protection against unconscious drivers of automobiles. Only when the landowner’s misconduct causes the loss of control would he become liable, and then because his negligent act caused the loss of control and not because of negligence in not maintaining rails or barriers. Boos v. Northfield, 186 Mich. 386, 398 (15 N. W. 1042). “The weight of authority, which, to our mind, is in accord with sound principles, is to the effect that, where the injury to the traveler results from loss of entire control and direction of an animal or machine, the occurrence falls within the domain of the unusual and extraordinary, and therefore, in contemplation of law, of the unforeseeable. Of course this holding has no application to those cases in which some defect in the street was a contributing cause toward rendering the animal or machine uncontrollable.” 27 A. L. R. 933, and cit. See especially Corley v. Cobb County, 21 Ga. App. 219 (supra). The duty of the landowner is to exercise ordinary care; and if he had to provide against the unconscious drivers of automobiles, he would be required to exercise extraordinary rather than ordinary care to prevent negligence. In other words, the defendant’s duty was simply to provide for the usual and ordinary risks of travel; and under the facts as plead in this case, the lack of a barrier was in legal contemplation not the proximate cause but merely a fortuitous condition.